Taliaferro, J.
The widow and executrix filed a tableaux of debts •of the succession, placing upon it her judgment against her husband for $7600, with legal mortgage from the twenty-third of October, 1865. This judgment was opposed on the ground that after obtaining the judgment no ulterior means of any kind were used to enforce it, and ■that it became a nullity.
*135The executrix refused to recognize McFeely’s judgment as a debt .«gainst the estate on the ground that it arose from a slave obligation ■■and to the refusal of the judge to hear evidence to that effect, the executrix reserved a bill of exceptions. The judgment of the parish •court ordered McFeely’s judgment to be homologated as a valid debt •against the succession, and rejected the judgment of the executrix as null and without effect. The record of the suit of McFeely v. James, ■the one in which McFeely obtained against James the judgment which the executrix refused to acknowledge, appears in the record. Evidence in that case was introduced to prove that the note was given for the .price of a slave, but it failed to establish the fact.
There was proof in regard to the wife’s judgment that it was rendered in 1865, and that no execution had ever issued upon it nor any .means used to enforce it. The succession is shown to be utterly insolvent. We see no reason for remanding the case, as we think the judgment was properly rendered.
It is therefore ordered that the judgment appealed from be affirmed, the costs of appeal to be borne by the succession. \